Citation Nr: 1501591	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right hip disorder.

4. Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a September 2013 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.

The Virtual VA paperless claims processing system contains evidence that is pertinent to this appeal.

The issues of service connection for a back, hip, and bilateral ankle disorder are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus relates to in-service noise exposure.




CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Because the Veteran's service connection claim for tinnitus is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran has in-service noise exposure.  See July 2010 Claim; January 2012 Notice of Disagreement; July 2012 Substantive Appeal (VA Form 9).  He served as a maintenance technician in U.S. Navy and serviced aircraft on the flight line and in the flight bays of aircraft carriers.  Form DD 214; September 2013 Hearing Transcript.  Although he wore ear protection to perform his duties, the Veteran worked in close proximity to jet aircraft for up to 12 hours a day.  He was regularly exposed to engine noise from aircraft taking off from and taxiing on the flight deck.  September 2013 Hearing Transcript.  

The Veteran testified that the ringing in his ears began shortly after separation from service and prevented him from easily falling asleep.  Id.  The Veteran's wife explained that the Veteran cannot sleep without fan noise and that he has slept with a fan turned on since at least 1989 when she first met him.  See November 2013 (date received) Letter; October 2010 VA Examination Report.  She also testified that the Veteran's tinnitus limits his ability to follow conversation and causes him to become easily distracted.  

In October 2010, a VA examiner diagnosed the Veteran as having constant tinnitus, but found that the ringing in the Veteran's ears was not related to service.  The examiner noted "significant non-military occupational noise exposure from working as an aviation tech on the flightline for 7 years."  See also January 2013 VA Examination Report (opining that the Veteran's tinnitus did not result from in-service noise exposure).

In September 2013, the Veteran testified that although he continued to work with aircraft after his separation from service, his post-service employment did not require him to work in the general vicinity of aircraft or as close to aircraft as he had done in the military. He also testified that he used hearing protection in his civilian employment and that he "never went to the medical for anything" during service.

The evidence is in relative equipoise.  The benefit-of-the-doubt rule applies and entitlement to service connection for tinnitus is granted.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

A VA examination is required to determine whether the Veteran's current back, hip, and/or bilateral ankle disorders relate to service.  The case is REMANDED for the following actions:

1. Request that the Veteran identify any relevant private medical records (PMRs) and/or non-medical evidence that is not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. Attempt to obtain PERSONNEL RECORDS for the Veteran's military service (May 1981 to May 1985).  Associate all available personnel records with the claims file.

IF NO PERSONNEL RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate his claims, including, but not limited to, "buddy certificates" and letters.

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule an orthopedic examination with an opinion as to whether the Veteran's back, hip, and/or bilateral ankle disorders relate to military service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current low back disorder is consistent with his in-service injury or whether it otherwise relates to service.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 1985 Report of Medical History, stating that the Veteran is "in good health and taking no medication."

April 1985 Report of Medical Examination, noting no back problems on separation from service.

July 1986 PMRs, noting that a spot film of the Veteran's L5 area was normal.

June 2009 PMRs, reporting back pain for a year and diagnosing the Veteran as having back ache.

June 2009 PMRs, observing that X-rays of the lumbar spine were negative for any abnormalities.

July 2009 PMRs, noting that the Veteran enjoys working in his yard and is considering starting an exercise program.

November 2010 Statement, reporting that the Veteran injured his back due to an accident that occurred on the flight deck and that he re-injured his back when he went skiing during a visit to Naval Air Station Fallon.

November 2010 PMRs, observing that MRI results show normal alignment of the lumbar spine, annular tears at L4-5 and L5-S1, and mild stenosis that affects the bilateral S1 nerve root.

December 2011 Notice of Disagreement (NOD), stating that 1) the Veteran injured his back when he lost his balance and collided with an airplane tow tug (tug) that was parked on the flight deck and 2) that his back problems relate to lifting weights while he was in service.

July 2012 Substantive Appeal (VA Form 9), stating that the Veteran's current low back disorder was caused when he collided with a tug that was parked on the flight deck.

September 2013 Hearing Transcript, testifying that he hurt his back in service when he collided with a tug, carried heavy equipment such as bombs and other weaponry in service, and received treatment for back pain within two years of separation from service.

b. The VA examiner must determine whether the  Veteran has a current hip disorder and, if a hip disorder is diagnosed, opine as to whether the disorder is consistent with the Veteran's in-service injury or whether it otherwise relates to service.  IF, AND ONLY IF, the examiner finds that the Veteran's low back disorder relates to service, the examiner must opine as to whether the Veteran's hip disorder was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his low back disorder.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 1985 Report of Medical History, stating that the Veteran is "in good health and taking no medication."

April 1985 Report of Medical Examination, noting no hip problems on separation from service.

July 2009 PMRs, noting that the Veteran enjoys yard work and is thinking of exercising using a treadmill and stationary bicycle.  See also June 2009 PMRs.

November 2010 Statement, reporting that the Veteran injured his hip when he collided with a tug on the flight deck and that he re-injured his hip when he went skiing during a visit to Naval Air Station Fallon.

November 2010 PMRs, reporting pain in the Veteran's right hip that travels down to the right foot.

December 2011 NOD, stating that the Veteran injured his hip when he lost his balance and collided with a tug that was parked on the flight deck.

July 2012 Substantive Appeal (VA Form 9), stating that the Veteran's hip disorder resulted from an in-service collision with a tug that was parked on the flight deck.

September 2013 Hearing Transcript, testifying that his hip disorder is due to an in-service injury.

c. The VA examiner must opine as to whether the Veteran's bilateral ankle disorder relates to service.

The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

May 1981 Report of Medical Examination, noting moderate pes planus on entry into service.

April 1985 Report of Medical History, stating that the Veteran is "in good health and taking no medication."

April 1985 Report of Medical Examination, noting no ankle problems in service or on separation from service.

January 2004 and November 2006 PMRs, finding no joint redness or swelling on examination.

July 2007 PMRs, noting that: 1) X-rays show a small spur on the right heel; 2) the Veteran has experienced right heel pain for the last six months; and the Veteran's heel pain is likely due to plantar fasciitis and Achilles tendonitis.

June 2009 PMRs, finding no joint pain on examination and noting that the Veteran's feet swell at night.

July 2009 PMRs, noting that the Veteran is considering starting an exercise program that would involve walking on a treadmill and bicycling on a stationary bike.

November 2010 Statement, reporting that his ankles first began to hurt during boot camp after extensive running exercises, improved after boot camp, and began to hurt again after working long hours on the flight deck.

July 2012 Substantive Appeal (VA Form 9), stating that the Veteran's bilateral ankle disorder resulted from an in-service collision with a tug that was parked on the flight deck.

September 2013 Hearing Transcript, testifying that he tore his Achilles tendon in December 2012.

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a back, hip, and bilateral ankle disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


